Citation Nr: 0726094	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, but jurisdiction over this case remained with the 
RO in Wilmington, Delaware.

When this case was most recently before the Board in May 
2006, it was remanded to afford the veteran a Board hearing.  
In August 2006, the veteran was afforded a hearing at the 
Wilmington RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided the 
required notice by letter mailed in March 2006, after the 
initial adjudication of the claim.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  At the hearing before the 
undersigned, the veteran testified that his family physician 
prescribed medication for his anxiety for a brief period of 
time, but that her records would not contain information 
pertinent to this claim because he did not discuss his PTSD 
symptoms with her.  He indicated that he believed that the 
record had been properly developed and that no further 
development is in order.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the RO readjudicated the claim 
following the receipt of all pertinent evidence and that no 
pertinent evidence was received as a result of the notice 
provided in March 2006.  Therefore, there is no reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 41 to 50 are assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

The pertinent evidence of record consists of the report of a 
VA social survey and reports of VA examinations.  The veteran 
is currently assigned a 30 percent rating, effective March 
13, 2003, for PTSD under Diagnostic Code 9411.  

The veteran was afforded a VA social survey in April 2004.  
The social worker noted that the veteran had been married to 
his current wife since 1968 and that they have two children.  
The veteran has been a self-employed painter for most of his 
life.  He has also worked in a clothing store, for Wonder 
Bread and as a carpenter.  He prefers to work alone.  He has 
never been fired from a job nor had long periods of 
unemployment.  He has never had psychiatric counseling or 
psychiatric evaluation for medication.  However, six months 
ago, his primary care physician put him on Effexor for 
anxiety and depression.  The veteran admitted to drinking 12 
to 18 beers a day.  He finds that the alcohol is better at 
relieving stress than the Effexor.  He admitted that the 
alcohol interferes with relationships.  He said that he used 
it to make himself sleep and to calm down.  

The veteran stated that there was an episode during service 
when he got violent.  He was evaluated by a psychiatrist and 
found to be unfit.  He was then placed in a locked down 
environment for 30 days and then discharged home.  Traumatic 
incidents that the veteran experienced during Vietnam 
included seeing his friend die, being wounded and having to 
kill a civilian.  The veteran also did a good deal of body 
handling and body bagging.  The veteran regularly wakes up 2 
to 3 times a night and has nightmares.  During the survey, 
the veteran could not look the social worker in the eye and 
his affect was dysphoric.  The veteran reported feelings of 
guilt, hopelessness, depression and worthlessness.  He was 
clear and coherent.  The veteran admitted to hallucinations 
and suicidal ideation in the past and frequent periods of 
dissociation.  There were logical connections between his 
thoughts.  His long-term memory was much better than short-
term memory.  The social worker opined that the veteran has 
flashbacks and experiences severe fear when he is reminded of 
Vietnam.  The rain and Asian people trigger flashbacks, and 
he can not be in crowds.  The veteran has no friends and only 
sees his wife and children.  The veteran is easily irritated 
and has outbursts of anger.  He is always on the alert, 
particularly when leaving a building.  He sleeps with a gun 
under his pillow, and in the past he would carry a gun on his 
body until his wife made him stop.  The social worker found 
the veteran had chronic and severe post-traumatic stress 
disorder and alcohol dependence.  The social worker assigned 
a GAF score of 49.

The veteran was afforded a VA psychiatric examination in 
April 2004.  The examiner noted that the veteran has had a 
difficult time in work settings since his return from 
Vietnam.  He has had a long history of transient jobs and 
often has left his jobs due to feeling angry and frustrated.  
He worked on a farm after he returned from service for one 
year.  He worked at a clothing store for eight years in 
sales, but he had to leave this store because he could not 
take orders from others.  He worked at another job for four 
years but felt angry and had to leave.  Since 1990, he had 
owned his own business painting houses.  He works with his 
son and one other person.  The veteran has few friends.  The 
veteran admitted to drinking 12 beers each night.  He 
complained of being anxious and depressed.  He experiences 
panic attacks in crowds.  

Upon examination, the veteran was well-groomed and 
cooperative.  The veteran had had transient homicidal and 
suicidal thoughts in the past, but never any plans.  The 
examiner noted some tendency toward obsessive thoughts.  For 
the last two years, he had not had any nightmares.  The 
veteran admitted to sleeping with a gun under his pillow 
every night.  He experiences flashbacks triggered by Asian 
people or jets.  The veteran is hypervigilant and has a 
difficult time with going to any crowded places and remaining 
for more than one hour.  The examiner opined that the veteran 
has a history of difficulty getting along with others.  He 
has experienced intense rage and frustration in dealing with 
others.  The examiner further opined that the veteran's 
occupational opportunities have been compromised, in the 
past, due to his inability to get along in work situations.  
The examiner assigned the veteran a GAF score of 50.

The veteran was afforded a second VA psychiatric examination 
in October 2005.  The veteran reported that he does not have 
relationships outside of his family.  He has no friends and 
prefers to stay home.  The examiner opined that the veteran's 
psychosocial functioning is impaired by symptoms of 
avoidance, vigilance and irritability.  The veteran admitted 
to drinking alcohol daily.  The veteran reported irritability 
or outbursts of anger, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  Rain is 
particularly distressing to the veteran because it reminds 
him of monsoon rains in Vietnam.  He can not report to work 
on days that it rains.  The veteran has been working as a 
subcontractor.  He works under someone but he is not entirely 
under that person.  He works with other subcontractors but if 
he gets into a tense situation at work, he can leave anytime 
and this is how he avoids problems.  

Upon examination, the veteran was very anxious.  The examiner 
opined that the veteran is experiencing symptoms of 
avoidance, hypervigilance, heightened arousal, repetitive 
intrusive thoughts and nightmares.  The examiner opined that 
the veteran's symptoms affect his performance in employment, 
family role functioning, social/interpersonal relationship 
and recreation pursuits.  The examiner noted that the veteran 
loses days of work when it rains and is not able to go out 
with his family very often because he can not be in crowded 
places.  A GAF score of 50 was assigned.      

The reduced reliability and productivity of the veteran's 
social and occupational impairment is also reflected in the 
GAF scores recorded.  The veteran had a GAF score of 49, 
recorded in April 2004 and GAF scores of 50 in April 2004 and 
October 2005.  These GAF scores are indicative of serious 
symptoms.  While there is no official correlation between GAF 
scores and any particular rating, to the extent that the GAF 
scores are in conflict with the objective findings reported 
and discussed above, the Board places greater weight on the 
objective clinical findings.  

The report of the VA examinations and social survey show that 
the veteran experiences many of the symptoms contemplated 
under the 50 percent rating criteria.  He has flashbacks and 
his short-term memory is worse than his long term memory.  He 
has disturbances of motivation and mood in that he 
experiences depression and anxiety.  His doctor prescribed 
him Effexor for his mood disturbances.  The veteran also has 
difficulty in establishing and maintaining effective work and 
social relationships.  One examiner noted in his October 2005 
report that the veteran's PTSD symptoms affect the veteran's 
performance in employment and family role functioning.  For 
example, the veteran loses days of work when it rains due to 
his anxiety.  He gets irritable with others and prefers to 
stay at home.  The veteran has chosen a career that allows 
him to work very little with others and to be able to just 
leave when tense situations occur at work.  The veteran has 
also reported feeling intense rage.  The veteran also has a 
history of suicidal ideation, although no current suicidal 
ideation was reported during the period of this claim.  

Based upon a review of all of the pertinent evidence in this 
case, the Board is satisfied that throughout the initial 
evaluation period, the social and occupational impairment 
from the veteran's PTSD has more nearly approximated reduced 
reliability and productivity associated with a 50 percent 
rating than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks required for a 30 percent rating.  Accordingly, a 50 
percent rating is warranted throughout the initial evaluation 
period.  

The record reflects that the veteran has maintained full-time 
employment throughout the period of this claim, that he has a 
good relationship with his wife and children, and that he has 
some social life with his family.  Although he has panic 
attacks, they are not nearly continuous.  During the period 
of this claim, he has manifested very little, if any, of the 
symptomatology associated with a rating in excess of 50 
percent.  Accordingly, the Board concludes that throughout 
the initial evaluation period, the occupational and social 
impairment from the veteran's PTSD has more nearly 
approximated the reduced reliability and productivity 
contemplated by a 50 percent rating than the deficiencies in 
most areas required for a 70 percent rating. 
	

ORDER

Entitlement to an increased rating of 50 percent, but not 
higher, for PTSD is granted, throughout the initial 
evaluation period, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


